Carol H. Rhoton appeals a district court order affirming the Commissioner’s denial of her application for social security disability insurance benefits. The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Rhoton filed an application for social security disability insurance benefits alleging that she suffered from back pain. Following several hearings, an administrative law judge (ALJ) determined that Rhoton was not disabled because she could perform her previous type of work. The Appeals Council declined to review the ALJ’s determination. Rhoton then filed a complaint seeking judicial review of the Commissioner’s decision. Upon de novo review of a magistrate judge’s report, the district court granted judgment to the Commissioner.
Upon review, we conclude that substantial evidence exists to support the Commissioner’s decision. See Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir.1989).
Rhoton contends that the Commissioner erred by not giving substantial weight to the opinion of her treating physician, Dr. Lang. The opinion of a treating physician is entitled to greater weight only if it is based on objective medical findings, see Crouch v. Sec’y of Health & Human Servs., 909 F.2d 852, 857 (6th Cir.1990), and is not contradicted by substantial evidence to the contrary. See Hardaway v. Sec’y of Health & Human Servs., 823 F.2d 922, 927 (6th Cir.1987). The Commissioner may reject the opinion of a treating physician where good reason is found in the record to do so. See Hall v. Bowen, 837 F.2d 272, 276 (6th Cir.1988). As the ALJ rejected the opinion of Dr. Lang because it was not supported by the objective medical evidence in the record, the ALJ did not commit reversible error.
Accordingly, we affirm the district court’s order.